Citation Nr: 0808679	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for left inguinal 
hernia.

2.  Entitlement to service connection for residuals of a 
spinal injury.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a 
compensable rating for left inguinal hernia and denied 
service connection for residuals of a spinal injury, a heart 
disorder, and hypertension.

The issue of entitlement to service connection for residuals 
of a spinal injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of left inguinal hernia consist 
of some reported tenderness without evidence of hernia.  The 
scar is well-healed, not functionally limiting, disfiguring, 
or deep, and not unstable with frequent loss of skin over the 
scar, or demonstrably painful on examination; it does not 
measure 144 square inches or greater.  

2.  A heart disorder did not have its onset during service, 
and is not related to any in-service disease or injury.

3.  Hypertension did not have its onset during service, and 
is not related to any in-service disease or injury.





CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a left inguinal hernia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7338, 4.118, Diagnostic Codes 7800-7805 (2007).

2.  The criteria for service connection for a heart disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's September 2004 letter describing the evidence needed 
to support the veteran's claims for service connection and an 
increased rating was timely mailed before the 
November 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection and 
for an increased rating, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information, identified what 
evidence (including lay statements, the veteran's own 
statement, and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  That letter did not describe the particular rating 
criteria used in evaluating a hernia or discuss what evidence 
was necessary with respect to the rating criteria or the 
effective date of an award.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original September 2004 letter.  First, in a March 2006 
letter, the veteran was notified that disabilities are rated 
on the basis of diagnostic codes and was told of the need to 
present evidence to meet the rating criteria and to establish 
an effective date of an award.  The specific rating criteria 
for evaluating a hernia was provided to the veteran in the 
November 2005 statement of the case.  After the flaws in the 
September 2004 letter were cured, the RO waited three months 
before transferring the appeal to the Board in June 2006.  

Second, the veteran has actual knowledge of what evidence was 
needed for a higher rating for a hernia.  In June 2006, his 
representative specifically referenced the November 2005 
statement of the case and argued that a higher rating was 
warranted based upon a painful and tender scar.  He also 
cited to diagnostic code 7805 and Part 4 of the Schedule for 
Rating Disabilities.  Additionally, in his substantive 
appeal, the veteran himself indicated that he had reviewed 
the statement of the case (SOC), in that he stated that he 
wanted to appeal all of the issues listed on the SOC.  

Although notice on the issues of establishing a disability 
rating and effective date of award was not followed by 
readjudication of the claim, no prejudice can result to the 
veteran, since he did not provide any additional information 
or evidence in response to the letter.  

The veteran thus had a meaningful opportunity to participate 
in the adjudication process, so he was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  There is no indication that there are 
any outstanding pertinent documents or records that have not 
been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  
The Board would like to acknowledge at this point that the 
veteran has stated that his post-service left hernia 
operation occurred at the Fayetteville, Arkansas VA Medical 
Center in 1971 or 1972, and there is no indication in the 
record that the RO ever took action to obtain these records.  
However, it is undisputed that the veteran underwent the 
operation, and the evidentiary focus with respect to the 
veteran's August 2004 claim for increased rating will be on 
the state of the disability from the time period one year 
before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. 
App. Nov. 19, 2007).  Consequently, the Board finds that it 
is not necessary to remand this claim in order to obtain 
these records.

While the Board has also considered remanding the issue of 
entitlement to service connection for a heart disorder and 
hypertension for the purpose of obtaining a medical opinion 
on etiology, the Board does not find that it is warranted as 
to these claims, as the veteran's service medical records are 
negative for any complaints or findings of any cardiovascular 
problems, and although the veteran has stated that these 
conditions have been present many years, he does not state 
that there were symptoms during service or continuing 
thereafter.  He has stated only that his hypertension and 
heart condition had been present for many years and that 
"records are unclear about when this started."  See 
Statement in Support of Claim, dated September 21, 2004.  
Thus, etiological examinations are not required pursuant to 
38 C.F.R. § 3.159(c)(4) (2007).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has also 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to a Compensable Rating for Left Inguinal 
Hernia

Background

Service connection for left inguinal hernia was established 
by a July 1972 rating decision, at which time a 
noncompensable rating was assigned, effective from February 
28, 1972.  

Although the veteran's service medical records were silent as 
to complaints or treatment of a left inguinal hernia, the 
veteran's initial post-service VA examination shortly 
following the veteran's discharge from service, noted the 
presence of a hernia in the left inguinal region.  

The veteran filed the subject claim for an increased rating 
in August 2004.  VA treatment records from June and July 2004 
do reflect treatment relating to right quadriceps tendon 
surgery but no treatment or complaints relating to the 
veteran's left inguinal hernia.  

In a statement dated in September 2004, the veteran asserted 
that he had aches and pains at the left inguinal surgical 
site, and that he experienced tenderness and irritation of 
the skin in that area.

September 2004 VA examination conducted about nine days later 
revealed that he reported that he underwent surgical repair 
of his left inguinal hernia following service.  Physical 
examination of the abdomen currently revealed no masses or 
tenderness.  There was a 14 centimeter (cm) linear whitish 
surgical scar to the left groin area status-post left 
inguinal hernia repair.  This scar was slightly elevated but 
showed no attachment the underlying tissues, no loss of 
underlying tissues, no significant keloid formation, and no 
ulcerations or other changes.  The diagnosis was left 
inguinal hernia status-post surgical repair as described 
above.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

The veteran's service-connected left inguinal hernia 
residuals are currently rated under Diagnostic Code 7338, 
which provides that a large, postoperative recurrent inguinal 
hernia, not well-supported under ordinary conditions and not 
readily reducible, when considered inoperable, is rated at 60 
percent.  In case of a small postoperative inguinal hernia, 
unoperated irremediable hernia, not well-supported by truss, 
or not readily reducible, is rated at 30 percent.  A 
postoperative recurrent readily reducible inguinal hernia 
well-supported by truss or belt is rated at 10 percent.  A 
not operated but remediable inguinal hernia or one which is 
small, reducible or without true hernia protrusion is 
noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2007).

Clearly, the veteran's left inguinal hernia does not meet the 
criteria for a compensable rating.  Although postoperative, a 
left inguinal hernia was not present on the VA medical 
examination in September of 2004; thus, it was not recurrent, 
readily reducible, or well-supported by truss or belt.  
Therefore, a 10 percent rating is not warranted.

The Board will also consider scarring as a residual of the 
left inguinal hernia.  Except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  

For the reasons and bases set forth below, the Board finds 
that the veteran is not entitled to a compensable rating for 
his postoperative hernia scar.

Due to the location, the postoperative scar is not 
disfiguring.  Consequently, entitlement to a compensable 
rating under 38 C.F.R. § 4.118, Code 7800 is not warranted.  
The scar is not deep, not shown to cause limitation of 
motion, and not shown to cover an area of 6 square inches or 
greater.  Rather, the scar is 14 cm long.  The VA examiner in 
September 2004 specifically stated that it was actually 
slightly elevated but without attachment to underlying 
tissues or keloid formation.  Thus, the criteria for a 
compensable rating under the provisions of 38 C.F.R. § 4.118, 
Code 7801 are not satisfied.

In addition, the veteran is not shown to have superficial 
scars measuring 144 square inches or greater to warrant a 
compensable rating under 38 C.F.R. § 4.118, Code 7802.  
Again, the scar is 14 cm. long.  Finally, the postoperative 
scar is also not shown to be unstable with frequent loss of 
skin over the scar, or demonstrably painful on examination.  
In September 2004, the VA examiner's examination of the 
abdomen did not reveal any tenderness or ulceration of the 
scar.  The veteran's contentions that the scar is painful and 
tender nine days earlier have been noted; however, pain must 
be demonstrated on examination in order to assign a 10 
percent rating under Diagnostic Code 7804, and the Board must 
therefore find that the objective medical evidence obtained 
nine days later preponderates against the assignment of a 10 
percent rating under Diagnostic Code 7804.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  In the veteran's case, the criteria for a 
compensable rating have not been satisfied.

In summary, uncontroverted competent medical evidence in the 
form of the September 2004 examination reveals no 
manifestations which would warrant a compensable scar rating.  
Instead, the objective medical findings reflect that a 
separate, compensable rating for the scar is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
residuals of left inguinal hernia.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007).


III.  Entitlement to Service Connection for a Heart Disorder 
and Hypertension

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran's service medical records do not reflect any 
relevant complaints or treatment of cardiovascular symptoms.  
On separation examination, evaluation of the heart and 
vascular system revealed normal findings.

In addition, at the time of the veteran's initial post-
service VA examination in June 1972, the veteran's blood 
pressure was 122/78, and evaluation of the cardiovascular 
system revealed no clinical cardiovascular disease.

VA treatment records from June 2004 include a medical problem 
list that includes coronary artery disease (CAD) and 
hypertension.

A VA outpatient record from September 2004 reflects an 
impression of hypertension, but does not contain an opinion 
regarding the etiology of this disability.


Analysis

With respect to the veteran's claims for service connection 
for a heart disorder and hypertension, there is a recent VA 
treatment record that reflects evaluation for hypertension 
and a medical list of the veteran's medical problems of 
record that includes hypertension and CAD.  Therefore, the 
Board concedes the existence of current disability with 
respect to the veteran's claims.

However, in order to prevail on the claims, there must also 
be evidence linking a current disability to service, either 
directly or presumptively.  In this case, there would have to 
be competent medical evidence linking the veteran's CAD or 
hypertension to service, or to a period of one year after 
service, and the record does not contain such evidence.  It 
should also be noted that the statements of the veteran that 
seek to link current relevant symptoms or diagnoses to active 
military service are of minimal or no weight as it has been 
held that lay assertions with respect to issues of medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
even if the Board were to concede that the veteran sustained 
injury during combat service that may have been consistent 
with the development of a heart problem, this would simply 
establish the incurrence of relevant injury, and it would 
still be necessary for the veteran to provide evidence 
linking a heart disorder and/or hypertension to that combat 
service.  

Moreover, the evidence reflects that there were no complaints 
or treatment of any relevant symptoms during service, that 
evaluation of the heart and vascular system was normal at the 
time of discharge, that initial post-service VA examination 
in June 1972 did not indicate any cardiovascular disease, 
that the first medical evidence demonstrating the existence 
of a heart disorder and hypertension is dated in 2004, and 
that the veteran is not sure when these conditions first 
manifested themselves.

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a 
relationship between any heart disorder or hypertension and 
service, or a period of one year following service, and that 
the claims are therefore denied.



ORDER

Entitlement to a compensable rating for left inguinal hernia 
is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

With respect to the remaining claim for service connection 
for residuals of a spinal injury, the record contains recent 
treatment records that document the existence of 
spondylolisthesis, and service medical records reflect that 
in the month of June 1970, the veteran reportedly fell from a 
5-ton truck and sustained injury to the right lower back.  
Examination at that time also revealed tenderness over the 
right sacroiliac joint.  The veteran's statements are also 
sufficient to establish that he had back symptoms following 
this injury and/or a second injury he reportedly sustained in 
a fall from a 10-ton truck later in service.  Therefore, the 
Board finds that this claim should be remanded for an 
examination and opinion as to whether it is at least as 
likely as not that any current low back disorder had its 
onset during service, or is related to any in-service disease 
or injury.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose 
of determining the nature and etiology 
of any low back disability.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has a low 
back disability, and if so, whether his 
low back disability had its onset 
during active service or is related to 
any in-service disease or injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


